DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-20 are pending 
Claims 1-3 are withdrawn from examination as being drawn to a nonelected species. 
Claims 4-20 are under consideration in the instant office action.

Priority
This application claims benefit of U.S. Patent Application No. 16/790,395, filed February 13, 2020, which is a continuation in-part application of Application No. 16/381,975, filed April 11, 2019, U.S. Patent Application No. 16/423,937, filed May 28, 2019, and U.S. Patent Application No. 16/702,085, filed December 3, 2019, each of which is hereby incorporated by reference in its entirety. U.S. Patent Application No. 16/702,085 is a continuation in-part of U.S. Patent Application No. 15/881,009, filed January 26, 2018 and U.S. Patent Application No. 16/270,335, filed February 7, 2019. U.S. Patent Application No. 15/881,009 is a continuation in-part of U.S. Patent Application No. 15/625,989, filed June 16, 2017, which is a continuation-in-part of U.S. Patent Application No. 14/975, 172 (now U.S. Patent No. 9,707,229), filed December 18, 2015, and U.S. Patent Application No. 15/440,800, filed February 23, 2017. U.S. Patent Application No. 16/270,335 is a continuation-in-part of U.S. Patent Application No. 15/976,579, filed May 10, 2018, which is a continuation-in-part of U.S. Patent Application No. 14/990, 168, filed January 7, 2016, U.S. Patent Application No. 15/597,936, filed May 17, 2017, and U.S. Patent Application No. 15/668, 184, filed August 3, 2017. U.S. Patent Application No. 15/597,936 is a continuation-in-part application of U.S. Patent Application No. 15/440,800, filed February 23, 2017, U.S. Patent Application No. 14/975,172, (now U.S. Patent No. 9,707,229) filed December 18, 2015, and U.S. Patent Application No. 14/819,342, filed August 5, 2015. U.S. Patent Application No. 15/440,800 claims the benefit of U.S. Provisional Patent Application No. 62/298,991, filed February 23, 2016, and U.S. Provisional Patent Application No. 62/289,994, filed February 23, 2016. U.S. Patent Application No. 15/668, 184 claims the benefit of U.S. Provisional Patent Application No. 62/370,571, filed on August 3, 2016.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-20, in the reply filed on 07/19/2022 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/19/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. (US 2009/0068287) in view of Li et al. (US 2007/0077290).
Welsh et al. teaches topical formulations and methods of use of flucytosine in the treatment of fungal infections (see abstract).  Welsh et al. teaches a therapeutically effective amount of the formulation comprises 0.3 g (300 mg) of flucytosine (paragraph 0045).  Welsh et al. teaches the topical composition comprising an ointment, solution, spray, or suspension, which can be applied to the skin, mucous membranes, vagina, oral cavity, and the like (paragraph 0029).
Welsh et al. does not teach a composition of flucytosine further comprising corn starch, lactose, and talc.
Li et al. is drawn towards methods of delivering lipid formulations that can provide high delivery rates comprising nebulizing actives such as flucytosine (see abstract; claims 1, 6, 7).  Li et al. teaches that the compositions can be administered for inhalation as a nebulized spray to the lungs, for example in the form of a powder (paragraphs 0076, 0083).  Li et al. teaches the compositions can comprise sugars such as lactose, starches such as corn starch, and talc (paragraph 0168).  Li et al. teaches the compositions further comprising an aminoglycoside such as gentamicin (claims 11, 17).
It would have been obvious to one of ordinary skill in the art to formulate a composition of flucytosine further comprising corn starch, lactose, and talc, as suggested by Li et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since corn starch, lactose, and talc are conventionally used as suitable excipients as taught by Li et al. (paragraph 0168), with a reasonable expectation of success absent evidence of criticality o the particular formulation.

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Welsh et al. (US 2009/0068287) and Li et al. (US 2007/0077290) as applied to claims 4-9 and 11-20 above, and further in view of Gatto (US 2016/0324769).
The teachings of Welsh et al. and Li et al. are presented above.  Li et al. teaches compositions further comprising solvents including water, PEG-8, PEG-75, propylene glycol, zinc acetate, (paragraphs 0042, 0064).
Welsh et al. and Li et al. do not teach a composition further comprising Spiraea ulmaria flower extract.
Gatto is drawn towards topical compositions comprising Spiraea ulmaria extract to treat fungal or bacterial infections (claims 1, 14).
It would have been obvious to one of ordinary skill in the art to formulate a composition further comprising Spiraea ulmaria flower extract, as suggested by Gatto, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do so since Spiraea ulmaria flower extract can be formulated with antifungals to treat skin lesions caused by infections as taught by Gatto (claims 1, 14), with a  reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 4-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628      

/SAVITHA M RAO/Primary Examiner, Art Unit 1629